1

2

3                       IN THE UNITED STATES DISTRICT COURT
4
                              FOR THE DISTRICT OF ALASKA
5

6
       UNITED STATES for the use &
7      benefit of MIDSTATE EQUIPMENT,
       INC.; MIDSTATE EQUIPMENT,                         Case No. 4:19-cv-00010-JWS
8
       INC.,
9
                             Plaintiffs,                 FINDINGS OF FACT AND
10
                                                         CONCLUSIONS OF LAW
11            vs.
12     AHTNA CONSTRUCTION &
13     PRIMARY PRODUCTS, LLC;
       GREAT AMERICAN INSURANCE
14     COMPANY,
15
                             Defendants.
16

17

18

19           I.     INTRODUCTION AND STATEMENT OF JURISDICTION
20
                    This Miller Act lawsuit was tried to the court from July 12, 2021, through
21
     July 16, 2021, in Anchorage, Alaska. This court has subject matter jurisdiction
22

23   pursuant to 40 U.S.C. § 3133. The parties’ several state law claims also were tried.

24   They are so related to the Miller Act claim as to form part of the same controversy.
25
     This court has jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367(a).
26

27
                    Pursuant to Federal Rule of Civil Procedure 52, the court sets out its

28   findings of fact and conclusions of law below.



           Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 1 of 54
1                                         II.    FINDINGS OF FACT
2
                        1.      Plaintiff Midstate Equipment, Inc. (hereinafter “Midstate”), is an
3

4
     Alaska corporation. It is a civil construction contractor located in Delta Junction,

5    Alaska.
6
                        2.      Defendant Ahtna Construction and Primary Products, LLC
7
     (hereinafter “Ahtna”), is an Alaska limited liability company. It is a general contractor
8

9    specializing in civil construction.
10
                        3.      Defendant Great American Insurance Company (hereinafter
11
     “Great American”) is an Ohio corporation authorized to do business in Alaska as a
12

13   surety.

14                      4.      Ahtna entered into an agreement with the United States
15
     Department of Agriculture, Natural Resources Conservation Service (hereinafter
16

17
     “NRCS”), in 2018 to perform work at the Delta Clearwater Remediation Project

18   Phase 2 near Delta Junction, Alaska (hereinafter “the Project”). The NRCS/Ahtna
19
     contract is referred to hereinafter as the “Prime Contract.”
20
                        5.      As required by law, Ahtna provided a payment bond (“the Bond”)
21

22   for the Project. The Bond was issued by Great American.
23
                        6.      Among other things, the Prime Contract required Ahtna to
24
     provide and spread topsoil and woody debris on the Project site in accordance with the
25

26   specifications in the Prime Contract. Ahtna agreed that it would be paid on a unit price

27   basis of a fixed amount per square yard.
28



     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                             Page 2
             Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 2 of 54
1                       7.      Prior to submitting its bid for the Project, Ahtna had received a
2
     proposal from Midstate (hereinafter “Quote”) to supply and deliver top soil and woody
3

4
     debris to the Project. The Quote was given to Ahtna on January 4, 2018. In the Quote,

5    Midstate offered to deliver up to 424,450 square yards of topsoil and up to 517,829
6
     square yards of woody debris. No other supplier proposed to provide and deliver
7
     topsoil and woody debris. Ahtna used Midstate’s Quote in preparing its bid to
8

9    construct the Project.
10
                        8.      Midstate proposed to provide and deliver topsoil at a price of
11
     $2.62 per square yard. The Quote stated: “Measurement for payment will be by an
12

13   agreed price per cuyd per truck load.”

14                      9.      Midstate proposed to provide and deliver woody debris at a price
15
     of $2.60 per square yard. The Quote states: “Measurement for payment will be by the
16

17
     truck load.”

18                     10.      Ahtna issued purchase order PO-07020-001 to Midstate
19
     (hereinafter “Purchase Order”) for supplying and delivering topsoil and woody debris
20
     among other things. The Purchase Order was executed by both parties. The Purchase
21

22   Order included as an attachment a copy of Midstate’s Quote and stated in bold
23
     italicized language, “Midstate Original Quote Attached as Reference Only.” For
24
     NRCS, the Quote would have been very significant because it showed Midstate would
25

26   provide the quantities of topsoil and woody debris required by the Prime Contract. The

27   Purchase Order was a unit price agreement using square yards for units of delivery. It
28



     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                             Page 3
             Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 3 of 54
1    specified payment terms of “Net 30.” Unit costs were specified as $2.62 per square
2
     yard for topsoil and $2.60 per square yard for woody debris.
3

4
                       11.      Prior to commencement of deliveries by Midstate, Ahtna and

5    Midstate did not discuss, much less agree on, the dimensions of a truckload nor a unit
6
     price per truckload for either topsoil or woody debris.
7
                       12.      NRCS estimated that the Project would require 424,450 square
8

9    yards (“SY”) of topsoil and 517,829 square yards of woody debris. 1 NRCS prepared
10
     detailed Project specifications (“Specifications”) describing the types of materials to
11
     be used and the methods employed for their placement. 2
12

13                     13.      The Specifications stated Ahtna would be paid for both topsoil

14   and woody debris based on “in-place” measurements. Ahtna and NRCS would
15
     together use professional surveyors to measure the total surface covered by these
16

17
     materials, determining the amount of surface area through a “horizontal projection” of

18   the surveyed “perimeter.” 3
19
                       14.      For topsoil measurements, the parties would then calculate total
20
     square yards of material according to the measured perimeter and the uniform
21

22   thickness or “lift” of the topsoil spread by Ahtna. 4
23

24

25

26
               1
                Trial Exhibit (hereinafter “Ex.”) 6, p. 6.
27             2
                Ex. 3.
             3
                Ex. 3, pp. 7, 11.
28           4
                Trial Transcript (hereinafter “Tr.”). Vol. 3, pp. 107–11 (T. Champine) (describing process
     of measuring placed materials).

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                             Page 4
             Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 4 of 54
1                      15.      The Project drawings instructed Ahtna to spread the “loose”
2
     topsoil into an eight-inch-thick lift throughout the Basin and adjoining areas. 5 The
3

4
     Specifications instructed Ahtna to spread the topsoil using a “low ground pressure

5    (LGP) type dozer . . . equipped with and operating by GPS machine control.” 6 GPS
6
     devices mounted on the blade of the dozer monitored the height of the blade from the
7
     subgrade. 7 The GPS machine control would adjust the height of the blade to
8

9    compensate for any changes in the subgrade. 8 The result was a consistent “loose” lift
10
     thickness.
11
                       16.      Section 7(a)(6) of the Specifications provided: “The measured
12

13   thickness of the topsoil shall be from the approved subgrade to the top of the loose

14   topsoil before track-walking.” 9 “Track-walking” refers to the compression of the
15
     topsoil lift by the tracks of the dozer immediately after the blade at the front of the
16

17
     dozer has cut the loose topsoil into a lift. 10 The Specifications thus required that the

18   dozer maintain a blade height of eight inches to create the loose lift for purposes of
19
     measurement for payment, but did not require any particular compaction density or
20
     depth after the blade had “cut” this lift and the tracks of the dozer immediately
21

22   compacted the topsoil.
23

24

25            5
                Ex. 2, pp. 7–10, 17–19.
26
              6
                Ex. A, p. 53.
              7
                Tr. Vol. 4, p. 134 (D. McKoon); Tr. Vol. 4, p. 99 (D. O’Donnell) (“That dozer blade does
27   not go below that 8 inches.”).
              8
                Tr. Vol. 3, pp. 108–09 (T. Champine).
28            9
                Ex. A, p. 53.
             10
                Tr. Vol. 3, pp. 108-109 (T. Champine).

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                             Page 5
             Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 5 of 54
1                      17.      The Project Specifications also provided detailed requirements
2
     for “furnishing and spreading woody debris at locations shown on the drawings.” 11
3

4
     The woody debris needed to have “a minimum stem length of four (4) feet and a

5    minimum diameter of four (4) inches at the largest end.” 12 Ahtna needed to spread the
6
     woody debris in a way that would result in “ground coverage” of 20 to 40 percent. 13
7
                       18.      Both Ahtna and NRCS would measure the woody debris for
8

9    payment by determining the “horizontal projection” of the surveyed “perimeter.” 14
10
     However, unlike the “lift thickness” requirement for topsoil, the woody debris placed
11
     within the measured perimeter would only “count” for payment if it met the ground
12

13   coverage density required, regardless of how thick it was placed.

14                     19.      According to the Specifications: “Percent Ground cover shall be
15
     measured by throwing a 100-foot tape over random linear transects of the woody debris
16

17
     matrix” and measuring lengths of woody debris exceeding one (1) inch in diameter

18   which are attached to a larger piece of wood meeting the four (4) inch diameter
19
     requirement.” 15 Consequently, if the person taking these measurements identified
20
     woody debris but it did not meet these dimensions, that woody debris would not create
21

22   the required density and would not count towards the density requirement. If placed
23

24

25            11
                Ex. A, p. 78.
26
              12
                Id.
             13
                Id.
27           14
                Ex. A, pp. 80–81; Tr. Vol. 3, p. 129 (T. Champine) (Q. “Was there anyone else out there
     besides Ahtna that was going out and taking measurements of those boundaries?” A. “NRCS took
28   measurements of those boundaries”).
             15
                Ex. A, p. 78.

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                             Page 6
             Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 6 of 54
1    woody debris did not result in the required ground coverage, other woody debris, with
2
     correct dimensions, could be added to the uncounted woody debris in order to pass the
3

4
     density requirements and be counted for payment. 16

5                      20.      As part of preparation of its bid on the Project, Ahtna contacted
6
     Midstate Equipment, Inc. (“Midstate”). 17 Midstate is a civil construction contractor
7
     located in Delta Junction, Alaska.
8

9                      21.      Midstate determined that it could submit bids to supply the topsoil
10
     and woody debris to the Project, but chose not to bid to place the materials. 18
11
                       22.      On January 4, 2018, Midstate delivered the Quote to Ahtna
12

13   offering to deliver up to 424,450 SY of topsoil and 517,829 SY of woody debris to the

14   Project. 19 The Quote stated a unit price of $2.62 per SY of topsoil and $2.60 per SY
15
     of woody debris.
16

17
                       23.      The Quote stated “[p]lacement is responsibility of others.” 20 It

18   also noted that for topsoiling: “Measurement for payment will be by an agreed price
19
     per cuyd per truck load.” 21 It noted that for woody debris: “Measurement for payment
20
     will be by the truck load.” 22
21

22

23

24

25
              16
                 Tr. Vol. 4, p. 123 (D. McKoon) (“What happens when you go out there and measure it after
     it’s placed is you got – you got to place a lot of wood out there to make that area meet spec”).
26
              17
                 Tr. Vol. 3, pp. 137–38 (T. Champine).
              18
                 Tr. Vol. 1, p. 13 (D. Karr).
27            19
                 Ex. 5.
              20
                 Id.
28            21
                 Ex. 5, p. 2.
              22
                 Id.

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                             Page 7
             Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 7 of 54
1                       24.     The Quote did not further define “truckload” by describing either
2
     the types of trucks Midstate planned to use or the anticipated carrying capacity of those
3

4
     trucks. The Quote also did not identify a unit price per truckload or state when the

5    parties would be expected to arrive at such a price.
6
                        25.     On February 1, 2018, Ahtna and NRCS signed an agreement
7
     awarding the Project to Ahtna. 23 NRCS agreed to pay Ahtna $4.40 per SY for topsoil
8

9    and $3.55 per SY for woody debris. 24
10
                        26.     On February 12, 2018, Ahtna delivered the Purchase Order to
11
     Midstate offering to purchase topsoil and woody debris for the Project. 25 The Purchase
12

13   Order stated the same estimated quantities and unit costs in the Quote.

14                      27.     The Purchase Order was a “unit price” agreement, with square
15
     yards for units of delivery. 26 It did not describe payment by the truckload. It stated in
16

17
     bold italics: “Midstate Original Quote Attached as Reference Only.” 27

18                      28.     Ahtna and Midstate executed the Purchase Order without any
19
     changes to the text on February 14, 2018. 28
20

21

22

23

24

25

26
              23
                   Ex. 6, p. 2.
              24
                   Ex. 6, p. 6.
27            25
                   Ex. 7.
              26
                   Tr. Vol. 3, p. 29 (J. Braham).
28            27
                   Ex. 7, p. 3.
              28
                   Ex. 9.

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                             Page 8
             Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 8 of 54
1                       29.     Prior to performance, the parties neither discussed nor agreed
2
     upon the dimension of a “truckload” nor a unit price per “truckload” for either topsoil
3

4
     or woody debris. 29

5                       30.     Midstate began delivering topsoil on June 22, 2018. 30 Midstate
6
     used both side-dump trucks and lower-capacity end-dump trucks. 31 The trucks would
7
     enter the work area and dump the topsoil. Midstate did not confirm the quantity of the
8

9    loads of topsoil as they were delivered by Midstate onto the jobsite. 32 Ahtna personnel
10
     examined the dumped load, but only to make sure there were no excessive organic
11
     materials. 33
12

13                      31.     On June 26, 2018, representatives of Ahtna, NRCS, and Midstate

14   met at the Project site to evaluate the level of compaction in the topsoil immediately
15
     created by the dozer when it track-walked the eight-inch “loose” lift the blade at the
16

17
     front of the dozer had cut into the topsoil delivered by Midstate. 34 Ahtna and NRCS

18   informally agreed that the tracks of the dozer compressed the loose lift to
19
     approximately 6.5 inches. 35
20
                        32.     However, Ahtna and NRCS did not agree to change the eight-inch
21

22   loose lift requirement in the Specification that was used to measure the lift and serve
23

24

25
              29
                   Ex. 20; Ex. 25.
              30
                   Tr. Vol. 1, p. 27 (D. Karr).
26
              31
                   Tr. Vol. 3, p. 14 (J. Braham).
              32
                   Tr. Vol. 2, p. 160 (S. Perkins); Tr. Vol. 2, p. 167 (C. Sonnichsen); Tr. Vol. 2, pp. 174–75
27   (K. Sams).
              33
                   Tr. Vol. 4, p. 110 (D. McKoon).
28            34
                   Ex. B; Tr. Vol. 4, p. 140 (D. McKoon).
              35
                   Tr. Vol. 4, p. 140 (D. McKoon).

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                             Page 9
             Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 9 of 54
1    as basis for payment to Ahtna. 36 According to the contract between Ahtna and NRCS,
2
     such a change would have required a written modification to the Specifications under
3

4
     the parties’ contract and the Federal Acquisition Regulations. 37 There is no written

5    modification between Ahtna and NRCS of any kind among the exhibits that were
6
     admitted at trial. Midstate representatives Dick Karr and John Braham acknowledged
7
     at trial that he never saw such a modification. 38
8

9                      33.      Mr. Karr became concerned that the estimated track-walking
10
     compaction density discussed at the June 26 meeting was incorrect. 39 He mistakenly
11
     believed that the specification had changed and the parties had agreed to a 6.5-inch
12

13   compacted lift for purposes of payment, and that, because the topsoil might compact

14   much more than eight inches during track-walking, Ahtna was now placing the
15
     materials “too thick” in order to meet the measurement for payment. 40
16

17
                       34.      Mr. Karr began asking Midstate representatives onsite to sign

18   daily load sheets indicating the number of truckloads of topsoil delivered. 41 He did
19
     this because the load sheets stated an estimated average topsoil capacity for each truck,
20
     and Mr. Karr was concerned that being paid on the basis of in-place values rather than
21

22

23
              36
                Tr. Vol. 3, pp. 156–57 (T. Champine) (“It’s not a real deviation because they were
24
     approving the eight-inch loose fill was being complied with”); Tr. Vol. 4, pp. 98–99 (D. O’Donnell)
25   (“We were paid on 8 inches loose at the cut below the dozer blade”); Tr. Vol. 4, p. 140 (D. McKoon)
     (“I know that this stuff was yielded in at 8 inches. That’s the only way you can place this stuff, to
26   know what you’re putting in. That was the agreement.”).
            37
               Ex. 6, p. 31 (incorporating FAR 52.243-4 “Changes”).
27          38
               Tr. Vol. 2, p. 115 (D. Karr); Tr. Vol. 3, p. 17 (J. Braham).
            39
               Tr. Vol. 1, p. 48 (D. Karr).
28          40
               Ex. 29.
            41
               Ex. 20.

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                            Page 10
            Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 10 of 54
1    by the truckload would result in underpayment to Ahtna and, consequently,
2
     underpayment to Midstate. 42
3

4
                       35.      The load sheets specified that each truck carried 112.5 SY of

5    topsoil per load, despite the absence of any agreement on estimated truckload
6
     quantities between the parties. 43 When assuming an eight-inch lift, 112.5 SY of topsoil
7
     is 25 cubic yards (“CY”). 44
8

9                      36.      Mr. Karr also was concerned that Ahtna would not spread
10
     delivered woody debris to a minimum density of 20 percent. 45 If Ahtna placed the
11
     woody debris at a higher density, then it would be placing more material than necessary,
12

13   resulting in potential underpayment to Ahtna and, consequently, Midstate. 46 For this

14   reason, Mr. Karr also wanted to be paid by an estimated quantity per truckload for
15
     woody debris. 47
16

17
                       37.      Mr. Karr had prepared the original bid estimate for Midstate. 48 In

18   it, he used an estimated truckload capacity of 28 CY of topsoil. 49 However, in a July 22,
19
     2018 letter to Ahtna, he informed Ahtna that it would be billed on the basis of 25 CY
20
     per truck. 50 At trial, Mr. Karr testified that he planned to use the lower estimate in
21

22

23            42
                 Ex. 24.
              43
                 Ex. 20, p. 2.
24            44
                 Ex. E. A “square yard” is a measurement of area, but a “cubic yard” is a measure of volume.
25   In order to estimate the number of square yards a truck will carry it is necessary to convert those square
     yards into cubic yards.
26
              45
                 Ex. 25.
              46
                 Ex. 37.
27            47
                 Ex. 25.
              48
                 Tr. Vol. 1, p. 13 (D. Karr).
28            49
                 Ex. 4, p. 2.
              50
                 Ex. E.

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                            Page 11
            Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 11 of 54
1    order to receive an interim payment and “get a cash flow going,” with Midstate
2
     delivering a later invoice showing more accurate quantities later in the future. 51
3

4
                       38.      On July 30, 2018, Midstate sent Ahtna its first invoice (Invoice

5    1931), billing for 911 loads of topsoil at an estimated truckload volume of 121.5 SY
6
     (27 CY). 52 The invoice billed Ahtna for 1,080 loads of woody debris, with an
7
     estimated truckload volume of 124.24 SY.
8

9                      39.      Ahtna acknowledged internally that it needed to make a “progress
10
     payment” to Midstate in order to keep its subcontractor funded, but Ahtna also needed
11
     a basis for Midstate’s estimated average volumes before it could process payment. 53
12

13                     40.      Ahtna asked Midstate for a basis for the estimated truckload

14   volumes in Invoice 1931. 54 Midstate replied: “We arrived at the load capacity thru
15
     past experience and field verification.” 55
16

17
                       41.      Ahtna informed Midstate that it needed a “more scientific”

18   explanation for the estimates. 56 A dispute ensued between the parties regarding the
19
     estimated volumes of each truck, the best method for determining estimated volumes,
20
     and the results of tests performed in an effort to establish those volumes.
21

22

23

24

25
               Tr. Vol. 2, p. 109 (D. Karr); see also Tr. Vol. 2, p. 5 (D. Karr).
              51

26             Ex. 33.
              52
            53
               Tr. Vol. 3, p. 147 (T. Champine) (Q. “Why not just pay the full amount of the invoice
27   here?” A. “Because I don’t have any data to justify those volumes”); see also Ex. 36; Ex. 49.
            54
               Ex. 35.
28          55
               Id.
            56
               Ex. 37.

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                            Page 12
            Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 12 of 54
1                        42.     On August 3, 2018, Midstate sent Ahtna a revised Invoice 1931. 57
2
     The load count remained the same, but Midstate increased its estimated truckload
3

4
     capacities to 129.5 SY per truck for topsoil and 124.24 SY per truckload for woody

5    debris.
6
                         43.     Ahtna began receiving estimates of placed quantities from its
7
     surveyors, who were using the methods described in the Specifications to measure the
8

9    amount of placed topsoil and woody debris. 58 Ahtna noted that Midstate’s invoice
10
     requested 21.4 percent more topsoil than measured in-place, and 25.67 percent more
11
     woody debris than measured in-place.
12

13                       44.     To Ahtna, the variance between invoiced quantities and measured

14   quantities indicated that Midstate was sending topsoil in underloaded trucks and woody
15
     debris that did not meet the required Specification (i.e., woody debris that was placed
16

17
     but did not “count” toward payment). 59

18                       45.     Ahtna’s Project Superintendent had observed underloaded trucks
19
     of topsoil at the Project “all summer long,” confirming Ahtna’s theory explaining the
20
     variance. 60 Ahtna had not rejected these truckloads because the topsoil was needed to
21

22   move the Project forward and meet the Project deadlines, and it made no sense to reject
23

24

25

26

27             57
                    Ex. 45.
               58
                    Ex. 46; Tr. Vol. 3, pp. 125–29 (T. Champine).
28             59
                    Ex. 46; Tr. Vol. 3, p. 172 (T. Champine).
               60
                    Tr. Vol. 4, pp. 112–14 (D. McKoon).

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                            Page 13
            Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 13 of 54
1    usable topsoil when Midstate was at all times being paid by the in-place square-yard
2
     and not the truckload. 61
3

4
                        46.     Although Midstate disputed that the trucks of topsoil were

5    underloaded, Ahtna was not routinely inspecting truckloads and thus had no
6
     verification beyond individual reports from the jobsite. Because Midstate was being
7
     paid for in-place square-yards, there was no system in place (by either Midstate or
8

9    Ahtna) to inspect the truckloads of topsoil prior to delivery and make sure that they
10
     were full. 62
11
                        47.     At trial, Midstate presented testimony during a review of 14
12

13   photos of side-dump trucks, stating that each truck was carrying more than 27 CY of

14   topsoil. 63 However, 14 photos is too small a sample from which to draw the conclusion
15
     that Midstate consistently delivered more than 2,500 full loads throughout the Project.
16

17
                        48.     Ahtna put Midstate on notice that it was observing underloaded

18   trucks of topsoil. Ahtna’s Project Manager had called Midstate’s president, John
19
     Braham, earlier in the Project, and asserted that Ahtna personnel were complaining of
20
     underloaded trucks. 64
21

22                      49.     On the woody debris, Ahtna’s Project Superintendent also
23
     observed delivered loads with less than four inches diameter at the stem and therefore
24

25

26

27            61
                   Tr. Vol. 4, pp. 115–16 (D. McKoon) (“I take all the topsoil that I could get, right?”).
              62
                   Tr. Vol. 4, pp. 114–16 (D. McKoon).
28            63
                   Tr. Vol. 3, pp. 7–12; Ex. 64, 65, 66, 68, 69, 70, 74, 75, 76, 77, 78, 81, 86.
              64
                   Tr. Vol. 2, pp. 183–84 (J. Braham).

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                            Page 14
            Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 14 of 54
1    at a density lower than required in the Project Specifications. 65 Ahtna generally did
2
     not reject these truckloads because the materials could be placed at the Project together
3

4
     with the in-spec woody debris, saving the time and effort of either sorting the pile or

5    finding a way to return the entire pile of woody debris to the harvest area. 66 Also,
6
     Midstate acknowledged at trial that it did not have the capability to haul-away out-of-
7
     spec debris rejected by Ahtna. 67
8

9                      50.      Out-of-spec woody debris placed at the Project would not “count”
10
     towards payment because it would not be captured in the measurements made by Ahtna
11
     and NRCS. 68 Ahtna believed that Midstate would ultimately receive payment only for
12

13   the in-spec material that it delivered because Midstate was at all times paid by the in-

14   place square-yard and not the truckload.
15
                       51.      Midstate’s project manager accused Ahtna personnel of lying
16

17
     about light loads of topsoil delivered to the Project. 69

18                     52.      Midstate requested a meeting between its president, John Braham,
19
     and Ahtna’s President, Dave O’Donnell, to resolve the dispute over estimated and
20
     actual quantities of delivered materials. 70
21

22

23

24

25            65
                 Tr. Vol. 4, pp. 123–27 (D. McKoon).
26
              66
                 Tr. Vol. 4, pp. 118–19 (D. McKoon).
              67
                 Tr. Vol. 2, p. 126 (D. Karr).
27            68
                 Tr. Vol. 4, p. 123 (D. McKoon) (“What happens when you go out there and measure it after
     it’s placed is you got – you got to place a lot of wood out there to make that area meet spec”).
28            69
                 Ex. 50; Tr. Vol. 2, p. 128 (D. Karr).
              70
                 Ex. 51.

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                            Page 15
            Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 15 of 54
1                       53.     The two individuals met at the jobsite on August 13, 2018. 71
2
     Mr. Karr indicated to Mr. O’Donnell at this meeting that he was trying to avoid
3

4
     financial hardship and looking for a payment of some kind in order to further fund his

5    work. 72 Mr. Karr acknowledged that Midstate had botched its original bid. 73 The
6
     parties did not come to an agreement at the meeting regarding quantities.
7
                        54.     Mr. Karr sent an email to Mr. O’Donnell on August 22, 2018,
8

9    asking for an agreement that the estimated average truckload capacity for Midstate’s
10
     trucks was 27 CY (121.5 SY) for topsoil and 120 SY for woody debris. 74
11
                        55.     On August 22, Mr. O’Donnell wrote back: “Even though you
12

13   gave me a number in your bid which follows the bid schedule as well as the

14   specifications in which to measure against, I’ll agree to the truck load measurement of
15
     120 sq./yd for woody debris and 27 CY on topsoil. With that being said, I also reserve
16

17
     my right to reject any load that does not meet those volumes or does not meet project

18   specifications. This is final and I will not entertain any other discussion on this
19
     matter.” 75
20
                        56.     Mr. O’Donnell explained at trial that by “I’ll agree to the
21

22   truckload measurement” he meant that Ahtna would agree to process interim payment
23
     on the basis of the estimated measurements. 76                         Midstate offered no evidence
24

25

26
              71
                   Ex. 51; Tr. Vol. 4, pp. 57–64 (D. O’Donnell).
              72
                   Tr. Vol. 4, pp. 60–62 (D. O’Donnell).
27            73
                   Tr. Vol. 4, p. 62 (D. O’Donnell).
              74
                   Ex. 53.
28            75
                   Ex. 54.
              76
                   Tr. Vol. 4, p. 65 (D. O’Donnell).

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                            Page 16
            Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 16 of 54
1    demonstrating that this was not Mr. O’Donnell’s intention at the time he made the
2
     statement.
3

4
                        57.     Mr. O’Donnell also explained at trial that by “this is final” he

5    meant that there would be no further discussion as to the estimated average capacities
6
     of the trucks for purposes of processing interim payment to Midstate. 77 In other words,
7
     “final” did not refer to future payments on the basis of truckload measurements being
8

9    final payments rather than interim payments.                          Midstate offered no evidence
10
     demonstrating that this was not Mr. O’Donnell’s intention at the time he made the
11
     statement.
12

13                      58.     At trial, Ahtna presented expert testimony that the practice of

14   interim or “progress” payments following delivery of civil construction materials is
15
     standard practice for similar projects in Alaska. 78 The purpose of progress payments
16

17
     and a final reconciliation is to address the uncertainty as to delivered quantities without

18   in-place measurements and at the same time the need for the subcontractor/supplier to
19
     receive some form of payment in order to continue funding their operations. 79
20
                        59.     Mr. O’Donnell testified that he did not explicitly inform Mr. Karr
21

22   of the fact that invoices would be paid only as interim progress payments because
23
     Mr. O’Donnell knew Mr. Karr personally and reasoned that a person with so much
24

25

26

27
              77
                   Tr. Vol. 4, p. 66 (D. O’Donnell).
28            78
                   Tr. Vol. 4, p. 33 (M. Jens).
              79
                   Id.

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                            Page 17
            Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 17 of 54
1    experience in Alaska civil construction would anticipate receipt of progress
2
     payments. 80
3

4
                        60.     Mr. Champine, who reviewed invoices from Midstate throughout

5    2018, also did not inform Midstate that it would receive interim progress payments.
6
     Mr. Champine also reasoned that the industry practice was so pervasive in Alaska civil
7
     construction that it was unnecessary to inform Midstate. 81
8

9                       61.     John Braham, president of Midstate, was personally expecting
10
     that Midstate was receiving interim progress payments at least at some point during
11
     performance of the work. He testified at trial that Midstate intended to later send a
12

13   final invoice on the basis of actual placed quantities but never did so. 82

14                      62.     Prior to the August 22 agreement, Ahtna had observed that
15
     Midstate’s truckloads were “trending up” and become more and more full. 83 But after
16

17
     August 22 these truckloads began to lighten. 84

18                      63.     On August 25, 2018, Midstate informed Ahtna that it was now
19
     delivering “marginal” woody debris with a diameter of approximately 3.5 inches. 85
20
     Midstate was running-out of debris that was four inches and above in diameter, so it
21

22   “took a chance” and delivered the marginal trees in hopes that the materials would
23

24

25

26
              80
                   Tr. Vol. 4, pp. 75–82 (D. O’Donnell).
              81
                   Tr. Vol. 3, pp. 166–67 (T. Champine).
27            82
                   Tr. Vol. 3, pp. 13–14 (J. Braham).
              83
                   Tr. Vol. 4, pp. 62–63 (D. O’Donnell).
28            84
                   Tr. Vol. 4, pp. 70–71 (D. O’Donnell).
              85
                   Ex. 55.

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                            Page 18
            Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 18 of 54
1    ultimately meet the Project Specifications. 86 This woody debris could be placed by
2
     Ahtna but would not be counted for purposes of payment when the woody debris was
3

4
     measured. 87

5                       64.     On August 29, 2018, Midstate delivered Invoice 1940, requesting
6
     payment for 632 truckloads of topsoil and 1,148 truckloads of woody debris according
7
     to the estimated capacities stipulated in the August 22 email. 88
8

9                       65.     Invoice 1940 erroneously included in the stated count of
10
     truckloads of topsoil some deliveries by an end-dump vehicle Midstate used, which
11
     carried less than 27 CY. 89 There was no evidence at trial of an agreement between the
12

13   parties as to the estimated average quantities of the end-dump vehicles.

14                      66.     On September 24, 2018, Midstate submitted Invoice 1951,
15
     requesting payment for 444 truckloads of topsoil and 552 truckloads of woody debris
16

17
     according to the estimated capacities stipulated in the August 22 email. 90

18                      67.     On October 3, 2018, Midstate submitted Invoice 1953, requesting
19
     payment for 310 truckloads of topsoil and 370 truckloads of woody debris according
20
     to the estimated capacities stipulated in the August 22 email. 91
21

22

23

24

25

26
              86
                   Ex. 55.
              87
                   Tr. Vol. 4, p. 123 (D. McKoon).
27            88
                   Ex. 56.
              89
                   Ex. R, p. 9.
28            90
                   Ex. 84.
              91
                   Ex. 89.

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                            Page 19
            Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 19 of 54
1                       68.     On October 8, 2018, Midstate submitted Invoice 1954, requesting
2
     payment for 22,356 SY of topsoil and 39,960 SY of woody debris. 92 This invoice did
3

4
     not include a count of truckloads.

5                       69.     In October the 2018 season ended and the Project shut down for
6
     the winter.
7
                        70.     During the shutdown, Ahtna consulted with its surveyor to
8

9    determine the amount of topsoil and woody debris placed at the Project using the
10
     system of measurement described in the Specifications. 93 Ahtna did this in order to
11
     prepare a pay application to NRCS summarizing all materials placed in 2018.
12

13                      71.     Using survey data, Ahtna calculated that it had placed 248,679

14   SY of topsoil and 336,199 SY of woody debris in 2018. 94 Following a lengthy
15
     approval process, NRCS paid Ahtna for these quantities according to the original unit
16

17
     price agreement. 95

18                      72.     By the end of 2018, Midstate had billed Ahtna for 301,418 SY of
19
     topsoil and 417,960 SY of woody debris. 96 That was a substantial variance between
20
     what Midstate invoiced Ahtna for and what NRCS had approved for payment to
21

22   Ahtna. 97
23

24

25

26
              92
                   Ex. 93.
              93
                   Tr. Vol. 3, p. 142 (T. Champine).
27            94
                   Ex. G, p. 29.
              95
                   Tr. Vol. 3, pp. 140–42 (T. Champine); Tr. Vol. 4, pp. 75–76 (D. O’Donnell).
28            96
                   Ex. 102, pp. 1–3.
              97
                   Ex. 102.

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                            Page 20
            Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 20 of 54
1                       73.     On November 2, 2018, Ahtna sent Midstate a letter informing
2
     them of the variance between the quantity billed and the quantity placed. 98 Ahtna
3

4
     concluded that Midstate’s estimate of square yards on the basis of truckload capacities

5    had been highly inaccurate.
6
                        74.     Ahtna further concluded that this inaccuracy was due to either:
7
     (1) a failure of the parties to properly estimate the average capacity of each vehicle;
8

9    (2) the delivery of underloaded trucks of topsoil and woody debris that was out-of-
10
     specification and therefore not counted toward payment; or (3) all of the above. 99
11
                        75.     Ahtna explained at trial that it waited until November 2, 2018, to
12

13   send a letter explaining actual placed quantities and corresponding payment to

14   Midstate because it was only at that point that Ahtna had completed its survey of placed
15
     quantities, received certified approval from NRCS, and prepared a pay application for
16

17
     reimbursement to Ahtna. 100

18                      76.     Midstate presented no evidence at trial that Ahtna intentionally
19
     waited until November 2, 2018, to send the above letter to Midstate in order to wait
20
     until Midstate was done delivering materials for the 2018 season.
21

22

23

24

25

26

27
              98
                    Id.
28            99
                    Id.
              100
                    Tr. Vol. 4, pp. 75–76 (D. O’Donnell).

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                            Page 21
            Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 21 of 54
1                       77.    Ahtna agreed to make a final payment of $108,251.18 to “true-up”
2
     for all materials delivered and measured in-place. 101 Ahtna made the payment on
3

4
     December 28, 2018. 102

5                       78.     Midstate believed that it had been underpaid. On December 21,
6
     2018, Midstate placed a Miller Act claim on Ahtna’s payment bond, in the amount of
7
     $376,564.82. 103
8

9                       79.     On March 15, 2019, Midstate requested information regarding its
10
     continued performance in 2019. 104
11
                        80.     On March 29, 2019, Ahtna informed Midstate that it was
12

13   cancelling further deliveries from Midstate. 105 Ahtna asserted that the delivery of

14   incomplete loads of topsoil and non-conforming loads of woody debris had resulted in
15
     invoicing for materials never delivered, and Ahtna was therefore cancelling further
16

17
     deliveries. 106

18                      81.     Ahtna procured topsoil and woody debris for the Project in 2019
19
     by self-performance. 107 Ahtna avers that it enjoyed a savings in comparison to the
20
     amounts charged by Midstate because Ahtna consistently procured complete loads of
21

22   topsoil and woody debris that always met the specified dimensions. 108
23

24

25
              101
                    Ex. 102, p. 5.
              102
                    Ex. 106, p. 5.
26
              103
                    Ex. 105, p. 24; see 41 U.S.C. § 3131 et seq.
              104
                    Ex. 111.
27            105
                    Ex. 114.
              106
                    Ex. 114, p. 6.
28            107
                    Tr. Vol. 4, p. 73 (D. O’Donnell).
              108
                    Ex. 122; Tr. Vol. 4, pp. 22–23 (T. Champine).

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                            Page 22
            Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 22 of 54
1                              82.     Total invoices from Midstate and payments by Ahtna in 2018 are
2
     as follows:
3
      Invoice No               Invoice Date   Amount           Date Paid    Amount Paid                Balance
4
      1931 (v.3)         109
                               7/27/2018      $   626,958.63   09/25/2018   $       626,958.63   110
                                                                                                       $         -
5     1940 (v.2)         111
                               8/31/2018      $   559,325.19   10/12/2018   $       559,325.19   112
                                                                                                       $         -

6     1951 113                 9/24/2018      $   313,562.52   10/19/2018   $       313,562.52 114     $         -
      1953   115
                               10/3/2018      $   214,122.30   12/28/2018   $       108,251.18   116
                                                                                                       $ 105,871.12
7     1954   117
                               10/8/2018      $   162,468.72   11/9/2018    $        42,000.00   118
                                                                                                       $ 120,468.72
8                                             $ 1,876,437.36                $ 1,608,097.52             $ 253,079.56

9                              83.     Midstate struggled to demonstrate the actual amount outstanding
10
     and the accuracy of its own invoices. For example, Midstate has acknowledged that
11
     Invoice 1931 (v.3) overbilled Ahtna by $7,332.75 because Midstate incorrectly
12

13   invoiced for topsoil that was actually woody debris, and incorrectly invoiced for topsoil
14
     at 27 CY per truckload when Midstate had used an end-dump truck carrying just 12
15
     CY per truckload. 119 Midstate made similar mistakes in Invoice 1940, overbilling
16

17   Ahtna $7,250.83. 120
18                             84.     At trial Mr. Karr could not explain why Invoice 1931 billed Ahtna
19
     for 1,080 loads of woody debris and yet his analysis of truck tickets showed only 1,051
20

21

22
                   109
                          Ex. 61.
23                 110
                          Ex. 106, p. 2.
                   111
                          Ex. 63.
24                 112
                          Ex. 106, p. 3.
25
                   113
                          Ex. 84.
                   114
                          Ex. 106, p. 3.
26
                   115
                          Ex. 89.
                   116
                          Ex. 106, p. 5.
27                 117
                          Ex. 93.
                   118
                          Ex. 106, p. 4.
28                 119
                          Ex. 170.
                   120
                          Ex. 170, p. 2.

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.         Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                                  Page 23
             Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 23 of 54
1    loads. 121 Mr. Braham admitted that Midstate had billed Ahtna for materials it never
2
     delivered. 122
3

4
                        85.      Midstate’s expert economist attempted to change his damages

5    calculus in the middle of trial to correct the overbilling. 123 However, he also
6
     acknowledged that the records generally used to formulate Misdate’s invoices “do not
7
     agree with each other.” 124
8

9                       86.      Midstate continued invoicing Ahtna even after the parties’
10
     contract had terminated. On February 5, 2020, Midstate informed Ahtna that in the
11
     course of litigation it had “discovered” truck tickets for 84 loads of topsoil that were
12

13   never invoiced. 125 Despite the cancellation of the parties’ contract one year prior,

14   Midstate demanded payment within 30 days.
15
                        87.      Rather than wait 30 days for payment, Midstate asked this Court
16

17
     two days later for leave to amend its Complaint and include the balance for the

18   “discovered” truck tickets in its damages quantum. 126 Midstate was now suing Ahtna
19
     for a balance not yet due.
20

21

22

23

24

25            121
                    Tr. Vol. 2, pp. 131-135.
26
              122
                    Tr. Vol. 3, p. 27 (J. Braham) (Q. “So Ahtna paid for woody debris that it never got, right?”
     A. “Yes”).
27            123
                    Ex. 171; Tr. Vol. 3, p. 75 (G. Moorehead).
              124
                    Tr. Vol. 3, p. 82.
28            125
                    Ex. 138.
              126
                    See Motion for Relief from Deadline to File Amended Complaint, Docket 31.

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                            Page 24
            Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 24 of 54
1                                     III.    CONCLUSIONS OF LAW
2
                                               Breach of Contract
3
                        1.      The parties do not dispute the validity of the Purchase Order or
4

5
     the enforceability of the stipulated agreement regarding estimated truckload quantities,

6    memorialized in the August 22, 2018 email from Mr. O’Donnell to Mr. Karr (hereafter
7
     the “August 22 Email”).
8
                        2.      A breach of contract is a failure, without legal excuse, to perform
9

10   any promise which forms the whole or part of a contract. 127 Midstate asserts that Ahtna
11
     breached the parties’ contract twice: first when it failed to pay Midstate’s invoices and
12
     again when it canceled further deliveries.
13

14                      3.      Because the parties’ agreement was an agreement for the purchase
15   of goods, the Uniform Commercial Code (“UCC”), as incorporated in Alaska Statutes,
16
     governs the construction and enforcement of the agreement. 128
17

18
                        4.      The parties present competing interpretations of both the original

19   Purchase Order and the agreement memorialized in the August 22 Email. This Court
20
     interprets both agreements by “ascertain[ing] and giv[ing] effect to the reasonable
21
     intentions of the contracting parties.” 129
22

23

24

25

26
              127
                 Kimp v. Fire Lake Plaza II, LLC, 484 P.3d 80, 89–90 (Alaska 2021) (quoting 23
     WILLISTON ON CONTRACTS § 63:1 (4th ed. 2018)).
27           128
                 See AS 45.02.101 et seq.
             129
                 W. Pioneer, Inc. v. Harbor Enters., Inc., 818 P.2d 654, 656 (Alaska 1991); see also Weiner
28   v. Burr, Pease & Kurtz, P.C., 221 P.3d 1 (Alaska 2009) (applying rule of construction to a disputed
     modification to an existing agreement).

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                            Page 25
            Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 25 of 54
1                        5.     The court may attempt to ascertain the intent of the contracting
2
     parties by examining “language of the contract as a whole, the objects sought to be
3

4
     accomplished by the contract, the circumstances surrounding its adoption, and case

5    law interpreting its provisions.” 130 The relevant extrinsic evidence examined by the
6
     court is the course of performance by the parties, the course of dealing between the
7
     parties, and the usage of trade. 131
8

9                        6.     The parties do not dispute that the Purchase Order was a unit price
10
     agreement to deliver quantities of topsoil and woody debris at a square yard unit price.
11
     The parties do dispute whether the Purchase Order obligated them to later agree to a
12

13   stipulated quantity of each material carried by each truck for purposes of payment.

14                       7.     However, it is not necessary for the Court to decide this issue.
15
     Ahtna did later agree to pay by the truckload on the basis of a stipulated quantity. The
16

17
     August 22 Email offered, and Midstate accepted, a modification to the Purchase Order

18   that stipulated “the truckload measurement of 120 sq./yd. for woody debris and 27 cy
19
     on topsoil.” 132 Five times in 2018 Midstate invoiced for square yards of delivered
20
     materials by multiplying its recorded truckloads by these stipulated truckload
21

22   measurements, and Ahtna paid three of these invoices in full.
23
                         8.     The court must decide whether the August 22 Email was an offer
24
     to make “interim” payments on the basis of stipulated truckload measurements, with
25

26

27
              130
                    Monzigo v. Alaska Air Grp., Inc., 112 P.3d 655, 660 (Alaska 2005).
28            131
                    AS 45.02.202.
              132
                    Ex. 54.

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                            Page 26
            Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 26 of 54
1    final payment delivered to Midstate on the basis of the actual measured quantity of
2
     square yards of material delivered by Midstate.
3

4
                          9.    The plain language of the August 22 Email does not lend itself to

5    either party’s interpretation. On the one hand, there is no mention of “interim” or
6
     “progress” payments, so the plain meaning does not clearly warrant that interpretation.
7
     On the other hand, the August 22 Email only agrees to a stipulated “truck load
8

9    measurement,” and does not state whether such measurement is a unit price basis for
10
     payment that replaces the original “square yard” basis for payment stated in the
11
     Purchase Order.
12

13                      10.     The August 22 Email states: “This is final and I will not entertain

14   any other discussion on the matter.” 133 Mr. O’Donnell explained at trial that “this is
15
     final” did not mean that all further payments to Midstate would be final, but rather that
16

17
     there would be no further discussion as to estimated truckload measurements. 134 A

18   plain reading of the August 22 Email, which makes no reference whatsoever to
19
     payments, supports Mr. O’Donnell’s testimony.
20
                        11.     Even if the plain language of the August 22 Email were sufficient
21

22   to show the intent of the contracting parties, “[i]t is not necessary to find that an
23
     agreement is ambiguous before looking to extrinsic evidence as an aid to determine
24

25

26

27

28            133
                    Id.
              134
                    Tr. Vol. 4, p. 66 (D. O’Donnell).

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                            Page 27
            Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 27 of 54
1    what it means.” 135 The Court finds that extrinsic evidence is of assistance to
2
     determining the intent of the contracting parties.
3

4
                       12.      The course of performance of the parties provides almost no

5    evidence in support of either party’s interpretation of the agreement. Neither side
6
     produced evidence at trial showing that either party had indicated to the other in the
7
     course of performance whether or not payments processed by Ahtna after August 22,
8

9    2018, were “interim” only.
10
                       13.      However, there was evidence at trial that in the course of
11
     performance Midstate delivered truckloads of topsoil that were not fully loaded and
12

13   truckloads of woody debris that did not meet specifications. Midstate’s performance

14   provides some circumstantial evidence that it was expecting payment by the truckload
15
     only and not on the basis of in-place materials, because a reasonable contractor
16

17
     expecting to be paid on the basis of in-place materials would use care to deliver fully

18   loaded trucks with materials that conformed to the specifications.
19
                       14.      Turning to the course of dealings between the parties, there is
20
     evidence in support of Ahtna’s interpretation. Mr. Karr acknowledged at trial that he
21

22   was planning on receiving an interim payment in order to “get some money in the
23
     bank.” 136
24

25

26
              135
                  Estate of Polushkin ex rel. Polushkin v. Maw, 170 P.3d 162, 167 (Alaska 2007); see also
27   AS 45.02.202.
              136
                  Tr. Vol. 2, p. 109 (D. Karr); Tr. Vol. 2, p. 5 (D. Karr); see also Ex. R, p. 9 (“Midstate sent
28   this invoice with conservative quantities, so it could take an approved invoice to the bank to be used
     as borrowing collateral.”).

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                            Page 28
            Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 28 of 54
1                       15.     Also, Midstate’s president, John Braham, delivered a letter to
2
     Ahtna on July 22, 2018, stating several times that Midstate’s invoices were “pay
3

4
     estimates” rather than describing them as final. 137 At trial, Mr. Braham agreed the

5    invoices sent by Midstate were a request for interim payment, with another invoice to
6
     follow later based on “what was actually hauled by the trucks.” 138
7
                        16.     Turning to evidence of the usage of trade there is stronger
8

9    evidence in support of Ahtna’s interpretation. Ahtna’s President testified that interim
10
     payments followed by a final payment on the basis of actual quantities delivered is
11
     industry practice in agreements for the delivery of unit price materials to a civil
12

13   construction project. 139 Ahtna’s expert witness, Mike Jens, testified that on the basis

14   of more than 50 years working in civil construction projects it was his observation that
15
     the “interim payments” approach is standard industry practice. 140 Midstate provided
16

17
     no testimony to the contrary at trial.

18                      17.     On balance, the extrinsic evidence supports Ahtna’s interpretation
19
     of the August 22 Email, which is that Ahtna offered, and Midstate accepted, interim
20
     payments on the basis of estimated truckload quantities and a reconciliation of these
21

22   interim payments with the actual quantities of materials measured-in place once Ahtna
23
     made these measurements.
24

25

26

27            137
                    Ex. E.
              138
                    Tr. Vol. 3, p. 14 (J. Braham).
28            139
                    Tr. Vol. 4, pp. 66–69 (D. O’Donnell).
              140
                    Tr. Vol. 4, p. 33 (M. Jens).

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                            Page 29
            Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 29 of 54
1                       18.     The next issue is whether Midstate was given a final payment on
2
     the basis of in-place quantities, pursuant to the parties’ agreement. Ahtna made a final
3

4
     payment of $108,251.18 to Midstate for quantities delivered. 141

5                       19.     The UCC obligates Ahtna to “pay at the contract rate for any
6
     goods accepted.” 142 As explained above, the “contract rate” was at all times $2.62 per
7
     SY for topsoil and $2.60 per SY for woody debris.
8

9                       20.     NRCS paid Ahtna for 248,679 SY of topsoil and 336,199 SY of
10
     woody debris. 143 Ahtna paid Midstate for 248,679 SY of topsoil and 336,215 SY of
11
     woody debris. 144 Ahtna fully compensated Midstate for calculated in-place quantities,
12

13   with overpayment to Midstate for 16 SY of woody debris.

14                      21.     Midstate argues in the alternative that, even if Midstate was to be
15
     paid according to “in-place” measurements, Ahtna reimbursed it for an insufficient
16

17
     number of square yards. Under Alaska law, Midstate is entitled to payment only for

18   goods actually delivered and accepted. 145
19
                        22.     Turning first to topsoil, Midstate argues that Ahtna placed the
20
     topsoil too thick on the Project grade, resulting in underpayment to Ahtna and
21

22   consequently Midstate after surveyors calculated the total square yardage.
23

24

25

26
              141
                    Ex. 102.
27            142
                    AS 45.02.607(a).
              143
                    Ex. G, p. 29.
28            144
                    Ex. 102.
              145
                    AS 45.02.507(a); AS 45.02.601.

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                            Page 30
            Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 30 of 54
1                       23.      Midstate asserts that the Specifications originally assumed an
2
     eight-inch loose lift cut by the dozer immediately prior to track-walking, but Ahtna
3

4
     and NRCS changed the assumption to a 6.5-inch compacted lift after track-walking.

5    Midstate asserts that the change did not correctly account for actual topsoil compaction,
6
     and the result was Ahtna placing the topsoil too thick, thereby skewing the final
7
     measurement for payment to less than the actual placed square yards.
8

9                       24.      There is no evidence of a change in the Specifications, which
10
     would need to be in writing in order to be legally binding. Ahtna established at trial
11
     that it was paid on the basis of an eight-inch loose lift thickness at all times,
12

13   notwithstanding an informal agreement as to the effect of track-walking on the loose

14   topsoil.
15
                        25.      Ahtna demonstrated, through both expert testimony and the
16

17
     testimony of onsite personnel, that Ahtna maintained a consistent eight-inch loose lift

18   thickness by maintaining a blade on its dozer that compensated for changes in the
19
     subgrade via GPS technology. 146
20
                        26.      Midstate’s evidence to the contrary did not include expert opinion
21

22   of any kind. It primarily consisted of daily reports prepared by Mr. Karr to Ahtna,
23
     stating that he observed varying topsoil thickness of seven to nine inches during the
24
     work. 147 Mr. Karr was under the mistaken impression Ahtna and NRCS had agreed to
25

26

27

28            146
                    Tr. Vol. 4, p. 36 (M. Jens) (“No, I didn’t see that they had put it in too thick”).
              147
                    Ex. 91, pp. 81–87.

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.     Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                              Page 31
            Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 31 of 54
1    measurement for payment on the basis of a compacted lift, so these anecdotal findings
2
     do not go to the actual issue, which is whether the blade of the dozer maintained a
3

4
     consistent loose lift thickness. Midstate offered no evidence at trial regarding the

5    operation of the dozer.
6
                        27.     Midstate has not proven that Ahtna placed topsoil in a way that
7
     resulted in inaccurate in-place measurements at the conclusion of the 2018 season.
8

9                       28.     Midstate also has not proved that the methods used by Ahtna to
10
     measure in-place topsoil—prescribed by NRCS and not at Ahtna’s discretion—were
11
     inaccurate.
12

13                      29.     Turning next to woody debris, Midstate alleges that the

14   measurements were inaccurate because Ahtna had placed these materials too thick,
15
     resulting in underpayment for actual quantities used.
16

17
                        30.     Midstate’s evidence consisted primarily of some photographs

18   taken by Mr. Karr after Ahtna had cancelled further deliveries by Midstate, allegedly
19
     showing materials placed too thick. 148 Midstate presented no actual measurements of
20
     placed materials at trial. It also did not challenge the efficacy of the measurement-for-
21

22   payment method described in the Specifications. It also did not rebut expert testimony
23
     from Ahtna’s expert regarding Ahtna’s placement methods and the accuracy of its
24
     measurements. 149
25

26

27

28            148
                    Tr. Vol. 2, pp. 48–61 (D. Karr).
              149
                    Tr. Vol. 4, p. 38 (M. Jens).

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                            Page 32
            Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 32 of 54
1                       31.     Ahtna did acknowledge at trial placing woody debris very thick
2
     at times. It did so because Midstate had delivered “marginal” trees that may or may
3

4
     not meet the requirement of four inches in diameter. At the time of the Project,

5    Midstate did not dispute it was delivering “marginal” woody debris. 150
6
                        32.     Ahtna attempted to use the marginal woody debris, placing the
7
     materials at whatever thickness appeared to be necessary in order to meet the
8

9    requirements of the Specifications. According to Ahtna, any deficiency in the woody
10
     debris that resulted in placement of a large quantity of materials was Midstate’s fault.
11
     Ahtna’s explanation is persuasive.
12

13                      33.     Midstate has not proven that Ahtna placed woody debris in a way

14   that resulted in inaccurate in-place measurements at the conclusion of the 2018 season.
15
                        34.     Midstate also has not proved that the methods used by Ahtna to
16

17
     measure in-place woody debris—prescribed by NRCS and not at Ahtna’s discretion—

18   were inaccurate.
19
                        35.     Ahtna’s theory as to the reason for Midstate invoicing in excess
20
     of placed materials is that Midstate delivered underloaded trucks of topsoil and out-of-
21

22   specification woody debris. This theory is persuasive. It is supported by the evidence
23
     of light and nonconforming loads, summarized in the above findings of fact.
24

25

26

27

28
              150
                    Ex. K.

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                            Page 33
            Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 33 of 54
1                       36.     Midstate has not demonstrated that the quantities used by Ahtna
2
     to pay Midstate were inaccurate. Ahtna did not breach the parties’ contract when it
3

4
     delivered final payment for measured square yards.

5                       37.     Midstate argues in the alternative that Ahtna was contractually
6
     obligated to pay for the truckloads it delivered, regardless of the actual quantity of
7
     conforming materials later measured in-place, because Ahtna accepted those
8

9    truckloads, and rejected almost no loads over the course of the Project.
10
                        38.     A buyer’s obligation to pay for goods is triggered by acceptance
11
     of the goods. 151
12

13                      39.     As a buyer of goods, Ahtna had the right to inspect the topsoil and

14   woody debris “before payment or acceptance” and “at a reasonable place and time and
15
     in a reasonable manner” following tender of materials by Midstate. 152 Tender of
16

17
     delivery took place when Midstate delivered the materials to the jobsite and Ahtna

18   exercised control over the materials. Ahtna inspected the topsoil and woody debris
19
     upon tender, and accepted almost all of the materials following inspection.
20
                        40.     However, the inspection of topsoil conducted by Ahtna at the
21

22   jobsite did not encompass the quantity of topsoil delivered, only whether or not the
23
     topsoil contained excessive organic material. 153 The requirement of the UCC that the
24

25

26

27
              151
                    AS 45.02.607(a).
28            152
                    AS 45.02.513(a).
              153
                    Tr. Vol. 4, p. 110 (D. McKoon).

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                            Page 34
            Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 34 of 54
1    quality of goods conform to the contract applies to the quantity of the goods
2
     delivered. 154
3

4
                        41.     Ahtna demonstrated at trial that an inspection of the actual

5    number of square yards delivered could not occur until Ahtna spread the topsoil onto
6
     the grade and measured the dimensions. It was also unreasonable for Ahtna to send
7
     back what appeared to be an underloaded truck or small pile—Ahtna did not want to
8

9    reject perfectly-good topsoil. 155
10
                        42.     Midstate presented no evidence at trial that Ahtna could have or
11
     should have measured the square yards of topsoil delivered before spreading it in order
12

13   to confirm the number of square yards delivered.

14                      43.     Similarly, the inspection of woody debris immediately after
15
     delivery did not evaluate how much of the woody debris inside the pile contained
16

17
     “marginal” or out-of-spec materials—only that some trees in the pile were out-of-

18   specification. 156
19
                        44.     Ahtna did not measure the actual quantity of topsoil or in-spec
20
     woody debris delivered until after the materials were delivered, spread, and measured
21

22   for payment by both Ahtna and NRCS, and Ahtna and NRCS conferred regarding an
23
     agreement on the quantities and concomitant payment to Ahtna. Ahtna’s President
24

25

26

27
              154
                    See, e.g., Pomerantz Paper Corp. v. New Cmty. Corp., 25 A.3d 221 (N.J. 2011).
28            155
                    Tr. Vol. 4, pp. 115–16 (D. McKoon).
              156
                    Tr. Vol. 4, pp. 118–19 (D. McKoon).

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                            Page 35
            Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 35 of 54
1    explained at trial that final certification of placed materials by NRCS could take
2
     months after performance of the work. 157
3

4
                       45.      It would be reasonable to expect that Midstate, which had

5    reviewed the Specifications and itself previously delivered topsoil and woody debris
6
     for NRCS, would realize the difficulty of measuring actual quantities for payment upon
7
     initial acceptance of a truckload. 158
8

9                      46.      A buyer’s obligation to pay for goods is triggered by acceptance
10
     of the goods. However, a buyer may revoke acceptance prior to making payment if a
11
     “lot or commercial unit” does not conform to the requirements of the agreement to
12

13   such extent that it “substantially impairs its value to the buyer,” provided that the

14   conformity has not been “seasonably cured” by the seller or the buyer’s initial
15
     acceptance of the goods was “reasonably induced either by the difficulty of discovery
16

17
     before acceptance or by the seller’s assurances.” 159

18                     47.      Where a defect substantially impairs the value to the buyer, but
19
     that defect cannot be determined upon initial acceptance of the goods, a subsequent
20
     discovery of the defect and revocation of acceptance is timely. 160
21

22

23
              157
                   Tr. Vol. 4, p. 74 (D. O’Donnell).
24            158
                   Tr. Vol. 1, p. 3 (D. Karr).
25
              159
                   AS 45.02.608; see also Sumner v. Fel-Air, Inc., 680 P.2d 1109, 1116 (Alaska 1984) (failure
     to deliver title to airplane substantially impaired goods delivered, justifying revocation of acceptance).
26
              160
                   See S&R Metals, Inc. v. C. Itoh & Co. (Am.), Inc., 859 F.2d 814, 817 (9th Cir. 1988) (defect
     in 14-gauge steel could only be discovered following delivery and initial acceptance, making
27   revocation of acceptance after discovery permissible under the UCC); Exim Brickell LLC v. PDVSA
     Servs., Inc., 516 Fed. Appx. 742, 754 (11th Cir. 2013) (revocation of acceptance of some lots of
28   powdered milk was timely where buyer demonstrated the difficulty of identifying the defect at the
     time of the initial acceptance).

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                            Page 36
            Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 36 of 54
1                      48.      The November 2, 2018 letter from Ahtna to Midstate revoked
2
     acceptance of some of the topsoil and woody debris placed by Ahtna on grounds that
3

4
     Midstate had overstated the amount of materials delivered.

5                      49.      The revocation of acceptance was both reasonable and timely.
6
     Ahtna demonstrated at trial the difficulty of discovery of the actual quantities delivered
7
     by Midstate and accepted by NRCS at the time of the initial acceptance of deliveries.
8

9                      50.      There was no evidence at trial that Midstate attempted to cure the
10
     defect in quantities identified in the November 2, 2018 letter.
11
                       51.      A remaining issue is whether the difference between the amount
12

13   invoiced and the amount measured in-place was a nonconformity that “substantially

14   impaired” the value of the accepted goods, permitting revocation of prior acceptance.
15
     The existence of “substantial impairment” (of either a single installment or the whole
16

17
     contract) depends on the facts and circumstances of the particular case. 161

18                     52.      The November 2, 2018 letter observed an overage of 121 percent
19
     for topsoil and 124.31 percent for woody debris. 162 That is a substantial overage, and
20
     sufficient to substantially impair the value (asserted by Midstate) of the accepted goods.
21

22                     53.      Midstate has not demonstrated that that Ahtna untimely revoked
23
     acceptance of incorrect quantities of topsoil and woody debris.
24

25

26
              161
                 See Midwest Mobile Diagnostic Imaging, L.L.C. v. Dynamics Corp. of Am., 965 F. Supp.
27   1003, 1013 (W.D. Mich. 1997), aff’d, 165 F.3d 27 (6th Cir. 1998); see also GNP Commodities, Inc. v.
     Walsh Heffernan Co., 420 N.E.2d 659, 669 (Ill. App. Ct. 1981).
28           162
                 Topsoil: 248,679/301,418 = 121.21 x 100; Woody Debris: 336,215/417,960 = 124.31 x
     100.

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                            Page 37
            Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 37 of 54
1                                            Wrongful Termination
2                       54.     Midstate argues that Ahtna wrongfully repudiated its agreement
3
     with Midstate by cancelling further deliveries of topsoil and woody debris before work
4

5
     resumed in the 2019 construction season.

6                       55.     Whether or not a cancellation of delivery is a breach of contract
7
     under the UCC depends in part on the nature of the contract. An “installment contract”
8
     is a contract that “requires or authorizes the delivery of goods in separate lots to be
9

10   separately accepted.” 163
11
                        56.     The parties’ agreement was an installment contract because it
12
     contemplated delivery of topsoil and woody debris by the truckload.
13

14                      57.     Ahtna was permitted to reject installments of material that did not
15   conform to either the quantity or the quality agreed to by the parties, but only to the
16
     extent that the defect identified by Ahtna “substantially impairs the value of that
17

18
     installment.” 164

19                      58.     Moreover, “[i]f nonconformity or default with respect to one or
20
     more installments substantially impairs the value of the whole contract, there is a
21
     breach of the whole.” 165
22

23

24

25

26

27
              163
                    AS 45.02.612(a).
28            164
                    See AS 45.02.612(b).
              165
                    AS 45.06.612(c).

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                            Page 38
            Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 38 of 54
1                      59.      Mr. O’Donnell testified at trial that the reason Ahtna canceled
2
     further deliveries was: “We had materials being delivered or asked to be paid for that
3

4
     weren’t delivered.” 166

5                      60.      The evidence at trial affirmed the accuracy of Mr. O’Donnell’s
6
     statement. For example, both Mr. Karr and Mr. Braham admitted that Ahtna paid
7
     Invoice 1931 even though it billed Ahtna for truckloads of woody debris never
8

9    delivered.       Midstate acknowledged other instances of billing for nonexistent
10
     truckloads. 167
11
                       61.      Again, the test of “substantial impairment” is subjective, and it is
12

13   important to distinguish between a mere miscommunication and conduct by a seller

14   that causes a breakdown in the parties’ relationship. 168 This situation was the latter.
15
     For example, John Braham admitted that when Ted Champine called him to discuss
16

17
     the problem of light loads and invoicing for undelivered truckloads, Mr. Braham

18   “slammed the phone down, hung up on him.” 169 Mr. O’Donnell explained that reports
19
     of this kind of incident informed Ahtna’s decision to cancel further deliveries. 170
20
                       62.      Ahtna also based its decision on the variance between what
21

22   Midstate billed Ahtna and what Ahtna measured in-place. 171 Ahtna observed an
23

24

25
                Tr. Vol. 4, p. 72.
              166

26              Tr. Vol. 3, pp. 14–15 (J. Braham).
              167
            168
                See Midwest Mobile Diagnostic Imaging, L.L.C., 965 F. Supp. 1003 considering the
27   cumulative effect of the breaching party’s performance based upon all the circumstances).
            169
                Tr. Vol. 2, p. 184.
28          170
                Tr. Vol. 4, pp. 72–73 (D. O’Donnell).
            171
                Ex. 114.

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                            Page 39
            Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 39 of 54
1    overage of 121 percent for topsoil and 124.31 percent for woody debris. The overage
2
     confirmed reports from Mr. McKoon that Ahtna was delivering light loads of topsoil
3

4
     and defective woody debris that NRCS did not count toward payment. An overage of

5    that degree substantially impaired the value (asserted by Midstate) of the whole
6
     contract.
7
                        63.     There was no evidence at trial that Midstate attempted to cure the
8

9    defect in quantities identified in the November 2, 2018 letter. Ahtna properly cancelled
10
     further deliveries by Midstate.
11
                        64.     Finally, Midstate has asserted that Ahtna did not timely respond
12

13   to a March 15, 2019 letter requesting assurance that Midstate would continue to

14   provide materials to the Project during the 2019 season. 172 Ahtna responded to the
15
     letter on March 29, 2019, explaining that it was canceling further deliveries by
16

17
     Midstate. 173

18                      65.     Whether Ahtna timely delivered notice of the cancelation
19
     “depends on the nature, purpose, and circumstances of the action.” 174 The Court finds
20
     that a period of 14 days between the request for assurance and the notification of
21

22   cancellation was not an unreasonably long period of time under the circumstances.
23

24

25

26

27
              172
                    See Amended Complaint [Docket 57], ¶ 17.
28            173
                    Ex. 114.
              174
                    AS 45.01.215(a).

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                            Page 40
            Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 40 of 54
1                              Quantum Meruit and Promissory Estoppel
2                      66.      Midstate has pled both quantum meruit and promissory
3
     estoppel. 175 Under both legal theories a party may assert that, although there is no
4

5
     express contract between the parties, there is at least an implied contract because to

6    find otherwise would unjustly enrich the defendant. 176 The remedy following success
7
     of either of these claims is restitution. 177
8
                       67.      However, under Alaska law, where a party has acknowledged that
9

10   a valid, binding contract between the parties exists, that party does not have a prima
11
     facie claim of promissory estoppel and therefore may not seek a remedy of quantum
12
     meruit. 178
13

14                     68.      There is no dispute that the parties had a valid and binding
15   contract. Midstate may not recover under either the theory of quantum meruit or the
16
     theory of promissory estoppel.
17

18                                           Unfair Trade Practices
19                     69.      Midstate has alleged:             “Ahtna’s agreement and subsequent
20
     August 22, 2018 email confirming the same was made solely to induce Midstate’s
21
     continued performance through the winter shutdown. Ahtna never intended to meet
22

23

24

25
              175
                  See Amended Complaint [Docket 57], ¶¶ 27–32.
              176
                  See Alaska Sales and Serv., Inc. v. Millet, 735 P.2d 743, 746 (Alaska 2004); see also Brady
26   v. State, 965 P.2d 1, 13 n.38 (Alaska 1998).
              177
                  See Alaska Sales and Serv., Inc., 735 P.2d at 746.
27            178
                  See Soules v. Ramstack, 95 P.3d 933, 940 (Alaska 2004); see also Sutter Home Winery,
     Inc. v. Vintage Selections, Ltd., 971 F.2d 401, 408 (9th Cir. 1992); see also 30 Williston on Contracts
28   § 77:121 (4th ed. 2021) (“Where a benefit is conferred within the framework of a valid and enforceable
     contract, the recipient’s liability to make compensation is fixed exclusively by the contract.”).

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                            Page 41
            Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 41 of 54
1    the terms of the agreement it made with Midstate or its August 22, 2018 email.”179
2
     Midstate further argues that Ahtna’s “deception” was a violation of Alaska’s Unfair
3

4
     Trade Practices and Consumer Protection Act (“UTPA”). 180

5                      70.      Alaska Statute 45.50.471(b) identifies 57 specific unlawful acts
6
     or practices. This Court has previously observed that the only provision of the UTPA
7
     upon which Midstate can potentially demonstrate a violation is AS 45.50.471(a).181
8

9    This provision generally prohibits unfair or deceptive acts or practices in the conduct
10
     of trade or commerce. 182
11
                       71.      Whether an act is “unfair” is determined using a “multi-factored
12

13   approach,” which considers: “(1) whether the practice, without necessarily having

14   been previously considered unlawful, offends public policy, as it has been established
15
     by statutes, the common law, or otherwise—whether, in other words, it is within at
16

17
     least the penumbra of some common-law, statutory, or other established concept of

18   unfairness; (2) whether it is immoral, unethical, oppressive, or unscrupulous; and
19
     (3) whether it causes substantial injury to consumers.” 183
20
                       72.      Ahtna’s offer to stipulate to estimated truckload quantities,
21

22   presented in Mr. O’Donnell’s August 22 Email, was not an unfair act. Midstate has
23
     not demonstrated that the offer offended public policy.                        Midstate also has not
24

25

26              Amended Complaint [Docket 57], ¶ 35.
              179

                Amended Complaint [Docket 57], ¶ 37; AS 45.50.010 et seq.
              180

27          181
                See Order Re: Motions at Dockets 64, 74, 92 [Docket 118], p. 18.
            182
                See also State v. O’Neill Investigators, Inc., 609 P.2d 520, 534 (Alaska 1980).
28          183
                Merdes & Merdes, P.C. v. Leisnoi, Inc., 410 P.3d 398, 412 (Alaska 2017) (quoting Borgen
     v. A &M Motors, Inc., 273 P.3d 575, 590 (Alaska 2012)).

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                            Page 42
            Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 42 of 54
1    demonstrated that the offer was immoral, oppressive, or unscrupulous. It was not an
2
     act that caused or would cause substantial injury to consumers.
3

4
                       73.      Moreover, Midstate is seeking enforcement of the terms described

5    in the August 22 Email. Midstate cannot both seek enforcement of the offered terms
6
     and at the same time argue that the act of offering those terms was “unfair.”
7
                       74.      The remaining issue is whether the August Email was deceptive.
8

9    An act or practice is deceptive if it has “the capacity or tendency to deceive.” 184
10
                       75.      Whether an act is deceptive is fact-sensitive. At trial each party
11
     demonstrated it was a sophisticated business entity with substantial experience in the
12

13   civil construction industry in Alaska. The Alaska Supreme Court has noted that an

14   unfair trade practice is an “inequitable assertion of power or position” vis-à-vis the
15
     contracting parties. 185 It is therefore more difficult for Midstate to demonstrate that
16

17
     the email had a capacity or tendency to deceive than it would be if Midstate were not

18   in a position equal to that of Ahtna.
19
                       76.      This Court has previously acknowledged that the UTPA prohibits
20
     unfair or deceptive acts, but not unfair or deceptive intentions. 186 The inquiry is
21

22

23

24

25

26
              184
                 Borgen, 273 P.3d at 589; see also Kenai Chrysler Center, Inc. v. Denison, 167 P.3d 1240,
27   1255 (Alaska 2007).
             185
                 Kenai Chrysler Center, Inc., 167 P.3d at 1256 (quoting S. Atl. Ltd. P’ship of Tenn., L.P. v.
28   Riese, 284 F.3d 518, 539–40 (4th Cir. 2002)).
             186
                 See Order Re: Motions at Dockets 64, 74, 92 [Docket 118].

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                            Page 43
            Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 43 of 54
1    whether the August 22 Email was “capable of being interpreted [by Midstate] in a
2
     misleading way,” regardless of what Ahtna intended at the time it sent it. 187
3

4
                       77.      Midstate has not carried the burden of proving that the August 22

5    Email, standing alone, was capable of being interpreted in a misleading way. Midstate
6
     has only alleged that Ahtna “never intended to meet the terms of the agreement it made
7
     with Midstate or its August 22, 2018 email.” 188 Again, Ahtna’s intentions do not
8

9    potentially constitute acts or practices in violation of the UTPA. 189
10
                       78.      Turning to the language of the August 22 Email itself, the only
11
     specific language therein which Midstate identifies as capable of being interpreted in
12

13   a misleading way are the words “this is final” at the conclusion of the email. 190

14   Midstate contends this language could be interpreted to mean that all future payments
15
     would be “final” and not interim.
16

17
                       79.      However, that is not what the email says. It says that the offer to

18   “agree to the truckload measurement” is final, and makes no mention of payment at
19
     all. 191 Also, the parties presented extensive evidence of an acrimonious controversy
20
     between them regarding potential truckload measurements prior to the email, so it is
21

22

23

24            187
                 Kenai Chrysler Center, Inc., 167 P.3d at 1255 (quoting State v. O’Neill Investigations,
25   Inc., 609 P.2d 520, 535 (Alaska 1980)).
             188
                 Amended Complaint [Docket 57], ¶ 35.
26
             189
                 Even if Ahtna’s intentions as to whether it would pay Midstate at the time of the August 22
     Email were relevant, the evidence in the record is that Ahtna not only intended to pay Midstate
27   according to the terms but actually did pay Midstate exactly according to the terms, at least prior to
     the December 2018 final payment. See Ex. 106, pp. 2–3.
28           190
                 Ex. 54.
             191
                 Ex. 54.

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                            Page 44
            Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 44 of 54
1    reasonable to conclude that Mr. O’Donnell said “this is final” to indicate that he did
2
     not wish to discuss the matter further. That was his testimony at trial. 192
3

4
                       80.      In addition to not demonstrating that the email was objectively

5    misleading, Midstate has not demonstrated that Mr. O’Donnell intended to mislead
6
     anyone in his email. There is no testimony proving insincerity on Mr. O’Donnell’s
7
     part.
8

9                      81.      The closest Midstate can get to proof is an email sent by
10
     Mr. Champine to Midstate on August 10, 2018, identifying a variance between
11
     quantities placed versus stated truckloads. 193 Midstate says that Mr. Champine’s
12

13   knowledge of the variance shows Ahtna’s motivation to pay by the truckload to induce

14   continued performance and then “short-pay” after the season ended, knowing it would
15
     spend less in the end.              However:         (1) there are no communications between
16

17
     Mr. Champine and Mr. O’Donnell on this issue, and Mr. O’Donnell is the one that sent

18   the “inducing” email; and (2) Mr. Champine shared the information with Midstate—it
19
     was hardly a conspiracy. If anything, it put Midstate on notice to expect a “true-up.”
20
                       82.      Midstate also has not demonstrated that it was actually misled by
21

22   the email.       Midstate argues that it was induced into “continued performance.”
23
     However, Midstate’s project manager, Mr. Karr, testified that Midstate never
24
     contemplated terminating its performance in the event that Ahtna did not deliver
25

26

27
              192
                  Tr. Vol. 4, p. 66 (D. O’Donnell) (“I don’t want to go next week and go through this again,
28   or the following week and go through it again.”)
              193
                  Ex. 46.

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                            Page 45
             Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 45 of 54
1    acceptable terms to Midstate. 194 If Midstate were in fact contemplating terminating its
2
     performance, there is no evidence that it ever communicated this fact to Ahtna prior to
3

4
     the August 22 Email, thereby providing Ahtna a motivation to “induce” continued

5    performance.
6
                       83.      There also is an inconsistency in Midstate’s argument that it was
7
     fraudulently induced into performance. Midstate has premised its claim of breach of
8

9    contract on the plain language and legal enforceability of the August 22 Email. But a
10
     party may not try to recover a remedy on the basis of a contract and at the same time
11
     try to recover a separate remedy on grounds that it was fraudulently induced into
12

13   agreeing with the terms of that same contract. 195

14                     84.      Midstate has not demonstrated that delivery of the August 22
15
     Email was an act or practice with the capacity or tendency to deceive. Ahtna did not
16

17
     violate the UTPA.

18                                              Midstate Damages
19
                       85.      Midstate has alleged two categories of damages: (1) unpaid
20
     invoices; and (2) lost profit and overhead for work it would have performed in 2019
21

22   but for cancellation of further deliveries by Ahtna. 196
23

24

25            194
                 Tr. Vol. 2, pp. 127–28.
26
              195
                 The election-of-remedies doctrine “refers to situations where an individual pursues
     remedies that are legally or factually inconsistent” and operates to “prevent[] a party from obtaining
27   double redress for a single wrong.” Latman v. Burdette, 366 F.3d 774, 781–82 (9th Cir. 2004) (quoting
     Alexander v. Gardner–Denver Co., 415 U.S. 36, 49 (1974)); see also Bankers Tr. Co. v. Pac. Emps.
28   Ins. Co., 282 F.2d 106, 110–11 (9th Cir. 1960).
             196
                 See Amended Complaint [Docket 57], p. 11.

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                            Page 46
            Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 46 of 54
1                      86.      Damages are recoverable following a breach of contract only in
2
     an amount that the non-breaching party can establish with reasonable certainty. 197
3

4
                       87.      Midstate has not established the amounts due in its invoices with

5    reasonable certainty. This fact is evidenced by uncertainty from Midstate at trial as to
6
     the exact quantities and types of materials delivered and therefore the exact amounts
7
     allegedly due.
8

9                      88.      At trial, Midstate acknowledged overbilling Ahtna. Midstate also
10
     acknowledged having great difficulty establishing what it delivered to the Project and
11
     therefore what was due from Ahtna. Consider Midstate’s constant revisions to its
12

13   invoices, one of which was made even in the middle of trial:

14            Total Amount Claimed                         Exhibit
15
              $268,313.64                                  Claim on Bond (Ex. 105)
16

17
              $295,114.93                                  Expert Report (Ex. AN)

18            $277,843.21                                  Supplemental to Expert Report (Ex. 156)
19
              $275,340.21                                  Mid-Trial Report Supplemental (Ex. 171)
20
                       89.      Explanatory notes in two of the exhibits referenced above
21

22   acknowledge inaccuracies in the invoices, resulting in uncertainty on damages. 198 Mr.
23
     Braham acknowledged at trial that part of the problem was Midstate sometimes billed
24

25

26

27
                See RESTATEMENT (SECOND) OF CONTRACTS § 352 (1981); City of Whittier v. Whittier
              197

28   Fuel and Marine Corp., 577 P.2d 216, 224 n.29 (Alaska 1978).
            198
                Ex. 156; Ex. 171.

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                            Page 47
            Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 47 of 54
1    Ahtna for 27 CY of topsoil when the delivery was actually performed by a truck with
2
     much smaller capacity. 199
3

4
                       90.      Another problem was poor recordkeeping by Midstate, which

5    make it impossible to determine exactly what trucks delivered what materials. At trial,
6
     Midstate’s expert economist testified that it is possible to arrive at exact amounts due
7
     by examining: “daily reports and truck tickets.” 200 However, he also acknowledged
8

9    that in some instances “the two documents don’t agree with each other.” 201
10
                       91.      Midstate has not proved with reasonable certainty by a
11
     preponderance of the evidence the amounts which it alleges are due on account of
12

13   unpaid invoices.

14                     92.      The second category of damages sought by Midstate is lost profit
15
     and overhead for work it would have performed in 2019 but for cancellation of further
16

17
     deliveries by Ahtna.

18                     93.    Midstate is only owed lost profit, including “reasonable overhead,”
19
     if it can prove by a preponderance of the evidence that Ahtna’s cancellation of
20
     deliveries for 2019 was a repudiation of the Purchase Order for which Ahtna had no
21

22   legal excuse. 202
23

24

25

26
              199
                 Tr. Vol. 3, p. 15 (J. Braham).
              200
                 Tr. Vol. 3, p. 81 (G. Moorehead).
27           201
                 Tr. Vol. 3, p. 82 (G. Moorehead).
             202
                 AS 45.02.708. The UCC potentially entitles a non-breaching seller to “incidental costs”
28   incurred by reason of the cancellation of further deliveries. See AS 45.02.710. However, Midstate is
     not seeking recovery of incidental costs. See Tr. Vol. 3, p. 91 (G. Moorehead).

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                            Page 48
            Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 48 of 54
1                      94.      “An award of lost profits is not proper if it is the result of
2
     speculation.” 203 Lost profits must be proved with reasonable certainty. 204 There must
3

4
     be a “reasonable basis” upon which a finder of fact can compute an award. 205

5                      95.      Midstate’s expert economist calculated lost profits by calculating
6
     an anticipated hourly rate for each square yard of topsoil or woody debris Midstate
7
     planned to deliver in 2019, then multiplying that hourly rate by the amount of materials
8

9    measured in-place following completion of the work by Ahtna in 2019. 206 It is
10
     noteworthy that Midstate is using Ahtna’s in-place measurement results, which it
11
     otherwise considers unreliable, as a reliable basis for calculation of its lost profit and
12

13   overhead.

14                     96.      Midstate’s expert then calculated the anticipated “truckload
15
     quantities” that would actually be delivered by inflating those quantities beyond the
16

17
     quantities measured in-place. 207 He reasoned that Midstate should have been paid for

18   more than what was measured in-place in 2018, and therefore should also be paid for
19
     more than what was measured in-place in 2019. He calculated that Midstate should
20
     receive profit and overhead according to an effective square yard unit price of $3.31
21

22

23

24

25
                Guard v. P & R Enters., Inc., 631 P.2d 1068, 1071 (Alaska 1981) (citing Dowling Supply
              203

26   & Equip., Inc. v. City of Anchorage, 490 P.2d 907, 909–10 (Alaska 1971)).
            204
                See id. at 1072.
27          205
                See City of Whittier v. Whittier Fuel and Marine Corp., 577 P.2d 216, 222 (Alaska 1978).
            206
                Ex. AN, p. 6.
28          207
                Ex. AN, p. 7 (increasing “average square yards per load” from 96.23 and 94.68 to 121.5
     and 120).

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                            Page 49
            Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 49 of 54
1    per SY of topsoil and $3.30 per SY of woody debris, to address the insufficiency of
2
     payment on the basis of in-place quantities. 208
3

4
                        97.     Midstate’s basis for its calculation of lost profit and overhead is

5    not reasonable. There is no evidence that Ahtna ever agreed, or would agree, to
6
     effective unit prices of $3.31 per SY of topsoil and $3.30 per SY of woody debris.
7
     Midstate is only speculating that in-place quantities would have been an insufficient
8

9    basis for payment in 2019, and Midstate is only speculating as to the degree of that
10
     insufficiency.
11
                        98.     Midstate’s expert economist did not use historical job cost data
12

13   when determining the expenses that would form Midstate’s direct costs in 2019. 209

14   Instead, he used bid estimates and conversations with Mr. Karr. 210 In construction
15
     accounting, the use of bid estimates in lieu of job cost data to establish damages is
16

17
     disfavored, because the latter is more reliable than the former. 211

18                      99.     Midstate has not used a reasonable basis for calculating its lost
19
     profit and overhead, and therefore has not demonstrated with reasonable certainty what
20
     that lost profit and overhead should be.
21

22                     100.     Having determined that Midstate has not proved an entitlement
23
     to damages, it is unnecessary to address Midstate’s claim to recover interest.
24

25

26
              208
                 Tr. Vol. 3, pp. 89–90 (G. Moorhead).
27            209
                 Tr. Vol. 3, p. 93 (G. Moorehead).
             210
                 Ex. AN, pp. 7–9.
28           211
                 See Am. Line Builders, Inc. v. United States, 26 Cl. Ct. 1155, 1181–82, 1193 (1992)
     (describing use of actual job costs as the “preferred” method for calculation of a contractor’s damages).

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                            Page 50
            Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 50 of 54
1                               Ahtna Counterclaim: Breach of Contract
2                      101.     Ahtna has alleged a breach of the Purchase Order by Midstate. 212
3
                       102.     A breach of contract is a failure, without legal excuse, to perform
4

5
     any promise which forms the whole or part of a contract. 213

6                      103.     Ahtna alleges that the delivery of invoices billing Ahtna for
7
     nonexistent or misstated truckloads, and the demand for payment for square yards of
8
     materials in excess of the quantities measured in-place, constituted breach of the
9

10   Purchase Order.
11
                       104.     Midstate’s invoicing was a failure, without legal excuse, to
12
     perform the promise to bill Ahtna only for square yards of material actually delivered.
13

14   Midstate breached the Purchase Order.
15
                              Ahtna Counterclaim: Unfair Trade Practices
16
                       105.     Ahtna has alleged that Midstate committed unfair trade practices,
17

18   in violation of the UTPA. 214

19                     106.     The UTPA describes the following as an unfair or deceptive act
20
     or practice in the conduct of trade or commerce: “representing that goods or services
21
     are of a particular standard, quality, or grade, or that goods are of a particular style or
22

23   model, if they are of another.” 215
24

25

26
                Ahtna Answer to Amended Complaint [Docket 58], p. 11.
              212

27              Kimp v. Fire Lake Plaza II, LLC, 484 P.3d 80, 89-90 (Alaska 2021) (quoting 23 Williston
              213

     on Contracts § 63:1 (4th ed. 2018)).
28          214
                Ahtna Answer to Amended Complaint [Docket 58], p. 12.
            215
                AS 45.50.471(b)(6).

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                            Page 51
            Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 51 of 54
1                      107.     The UTPA also describes the following as an unfair or deceptive
2
     act or practice in the conduct of trade or commerce: “engaging in any other conduct
3

4
     creating a likelihood of confusion or of misunderstanding and that misleads, deceives,

5    or damages a buyer or a competitor in connection with the sale or advertisement of
6
     goods or services.” 216
7
                       108.     Midstate was a seller of goods and Ahtna was a buyer of goods
8

9    within the definitions of the UTPA.
10
                       109.     By representing that all its deliveries of woody debris contained
11
     material that met the Project Specifications, when they did not, Midstate violated the
12

13   UTPA.

14                     110.     By invoicing Ahtna for materials that it did not in fact deliver to
15
     the Project, and by representing that it delivered materials in quantities that were not
16

17
     in fact the actual quantities delivered, Midstate violated the UTPA.

18                                                Ahtna Damages
19
                       111.     Although Ahtna has demonstrated by preponderance of the
20
     evidence that Midstate breached the Purchase Order, it did not demonstrate at trial any
21

22   actual damages incurred by reason of the breach. Ahtna is therefore awarded nominal
23
     damages of one dollar ($1.00). 217
24

25

26
              216
                   AS 45.50.471(b)(11).
27            217
                   Galipeau v. Bixby as Tr. of Irrevocable Tr. of Rose E. Fong, 476 P.3d 1129, 1134 n.13
     (Alaska 2020) (“If the breach [of contract] caused no loss or if the amount of the loss is not proved
28   . . .[,] a small sum fixed without regard to the amount of loss will be awarded as nominal damages.”
     (second alteration original) (quoting RESTATEMENT (SECOND) OF CONTRACTS § 346 (1981)).

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                            Page 52
            Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 52 of 54
1                      112.     The UTPA provides that a person who suffers an ascertainable
2
     loss may bring a civil action to recover for each unlawful act or practice “three times
3

4
     the actual damages or $500, whichever is greater.” 218

5                      113.     There is no dispute between the parties that Midstate submitted to
6
     Ahtna at least two invoices for materials Midstate never delivered to the Project, and
7
     that Ahtna paid those invoices in full. 219 There is therefore no dispute that Ahtna has
8

9    suffered an ascertainable loss by reason of Midstate’s violation of the UTPA.
10
                       114.     However, Ahtna did not proffer a calculation at trial of the exact
11
     amount it was overbilled by Midstate. Ahtna has not demonstrated its actual damages
12

13   incurred due to Midstate’s violation of the UTPA with reasonable certainty.

14                     115.     Because Ahtna has demonstrated that it suffered an ascertainable
15
     loss but has not demonstrated its actual damages, the Court orders an award of $500 in
16

17
     Ahtna’s favor.

18                     116.     While       Ahtna        has      demonstrated      violation      of    both
19
     AS 45.50.471(b)(6) and AS 45.50.471(b)(11), Ahtna will not be awarded attorney’s
20
     fees as the prevailing party because these state law counterclaims involved minimal
21

22   time and effort as compared to the time and effort involved in defending against
23
     Midstate’s Miller Act claims. Moreover, the defense of the Miller Act claims required
24
     consideration of facts intertwined with the counterclaims.
25

26

27            218
                 AS 45.50.531(a).
              219
                  Ex. 170 (acknowledging overbilling on Invoice 1931 and Invoice 1940); Ex. 171
28   (acknowledging overbilling on Invoice 1931); Ex. 106, p. 2 (showing payment of Invoice 1931 in full);
     Ex. 106, p. 3 (showing payment of Invoice 1940 in full).

     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                            Page 53
            Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 53 of 54
1                       IV.     DIRECTION FOR ENTRY OF JUDGEMENT
2
                       The Clerk is directed to enter judgment that Midstate recover nothing
3

4
     from Ahtna, and that Ahtna recover $501.00 from Midstate. Ahtna may ask the Clerk

5    to tax costs pursuant to 28 U.S.C. § 1920 and L. Civ. R. 54.1.
6
                       DATED this 17th day of August, 2021, at Anchorage, Alaska.
7

8
                                                                          /s/ John W. Sedwick
9                                                                       JOHN W. SEDWICK
                                                                  Senior United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     Midstate Equip., Inc., et al. v. Ahtna Constr. & Primary Prods., LLC, et al.   Case No. 4:19-cv-00010-JWS
     Findings of Fact and Conclusions of Law                                                            Page 54
            Case 4:19-cv-00010-JWS Document 184 Filed 08/17/21 Page 54 of 54
